Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 1,2,5-9,11-12,19 and 21 are no longer present in the set of originally presented claims. Claims 1,2,5-9,11-12,19 and 21 appear to be cancelled therefore, the claims are required to be listed in the set of presented claims. The claims should be labeled as (Cancelled). 
Example:      --1.	(Cancelled).--
Furthermore, the claims presented are not listed in a graduating order.  Claim 22 is listed on page 2 and claims 3 and 4 are listed on page 3.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Cousin (US 5,646,912).

Referring to claim 10.  Cousin discloses a method for a safety check (perform medication compliance check; Abstract line 18-26; Figure 1), wherein;
a drug dispenser machine (10) conducts a safety check (checks prescription schedule; Col. 6 lines 29-35) comprising, at least:
a controller (35; Figure 3) comprising a processor (CPU) and a memory (45),
a drive system (switch means 80) coupled to the controller (see element 80 electrically connected to controller 35; Figure 3), and
a display (member 22; Figure 1 or member 107; Figure 5) configured to display information (“Please take medicine” 107; Figure 5) sent from the controller (35; Figure 3); and
wherein a the dispenser machine (10) is configured to receive a medication cartridge (50), the controller (35; Figure 3) of the drug dispenser machine (10) is configured to conduct a safety check (“The latter check ensures that the patient does not take a combination of medications which may cause harm if taken too closely together” Col. 6 lines 29-36); upon receipt of a dispensing request from a user (request to dispense medication), and the drive system (switch means 80) is configured to move the medication cartridge (move the cartridge by opening and closing a dispensing switch 80 to release gate 79 on demand) upon receipt of a command (command to dispense tablets) to dispense a medication from the controller (35; Figure 3) when the safety check is passed (“When real time equates to administration time (2017), however, the compliance, co-ordination and dispensing system first checks the validity of the prescription schedule with respect to current information before making the medication available,” Col. 14 lines 43-46).

Referring to claim 13.  Cousin discloses a method for a safety check (perform medication compliance check; Abstract line 18-26; Figure 1), wherein
the safety check (perform medication compliance check; Abstract line 18-26; Figure 1) comprises the drug dispenser machine (10) performing at least one of: 
(applicant limitations recite “at least one of” the following conditions, when the claim recites “at least one of” a plurality of conditions cited, the examination is only required to satisfy one of the plurality of cited conditions to meet the limitations of the claim. The applicant may amend the claim to recite “and” wherein multiple conditions are required to be met).
checking whether a minimum period of time between doses of the same medication has elapsed (“The control element automatically runs the schedule program in response to updated information on patient compliance or non-compliance and actual times for taking prescribed medication, i.e. removal of the medication from the dispenser. The program runs checks on the frequency of administration and patient compliance, compares it with the earlier prescription schedule and compares administration history with the individual medication administration schedules and criteria in the regimen. The latter check ensures that the patient does not take a combination of medications which may cause harm if taken too closely together; Col. 6 lines 25-35); 
(conditions cited below are not considered)
checking whether a request time of the safety check is outside an adversely-indicated window of another medication; and 
checking whether the user’s medication reaction history indicates the medication is safe for the user.

Referring to claim 14.  Cousin discloses a method of a safety check (perform medication compliance check; Abstract line 18-26; Figure 1), wherein;
at least one dose of a medication (plurality of medicaments held in cartridge 50; Figure1) is held inside a drug dispenser machine (10); 
a controller (35; Figure 3) of the drug dispenser machine (10), configured to conduct a safety check (perform medication compliance check); 
indicating, whether a new dose of the medication is safe to be dispensed (“The control element automatically runs the schedule program in response to updated information on patient compliance or non-compliance and actual times for taking prescribed medication, i.e. removal of the medication from the dispenser. The program runs checks on the frequency of administration and patient compliance, compares it with the earlier prescription schedule and compares administration history with the individual medication administration schedules and criteria in the regimen. The latter check ensures that the patient does not take a combination of medications which may cause harm if taken too closely together; Col. 6 lines 25-35); and 

dispensing the medication from the drug dispenser machine if the safety check is passed (“The prescription schedule dictates the time at which the subject medication is to be dispensed to the patient for self-administration. When real time equates to administration time (2017), however, the compliance, co-ordination and dispensing system first checks the validity of the prescription schedule with respect to current information before making the medication available (2019); Col. 14 lines 41-47)”.

Referring to claim 15.  Cousin discloses a method of a safety check (perform medication compliance check; Abstract line 18-26; Figure 1), wherein;

the safety check (perform medication compliance check) performed by a drug dispenser machine (10) comprises checking whether a minimum period of time between 
(the limitations or only required one of the two conditions in the claim to be satisfied thus, the first condition is fully considered)
a new dose and an immediately-prior dose of a medication has elapsed (“The control element automatically runs the schedule program in response to updated information on patient compliance or non-compliance and actual times for taking prescribed medication, i.e. removal of the medication from the dispenser. The program runs checks on the frequency of administration and patient compliance, compares it with the earlier prescription schedule and compares administration history with the individual medication administration schedules and criteria in the regimen. The latter check ensures that the patient does not take a combination of medications which may cause harm if taken too closely together”; thus the required time between the doses is passed prior to the dispensing of a second dose; Col. 6 lines 25-35)
or 
(not considered)
whether a request time of the safety check is outside an adversely-indicated window of another medication.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Flores (US 2017/0039885).

Referring to claim 20.  Flores discloses a method of a safety check (perform medication expiration check; Abstract line 18-26; Figure 1), comprising; 
a drug dispenser system (54E; Figure 2; Para. [0078]) that is configured to start an auto-spoilage process (a process wherein the expiration dates of the product are compared and transmitting a corresponding alert; Para. [0134]) if the drug dispenser system’s safety check indicates that a medication has expired (determining the product has expired; “In block 720, the system may determine whether one or more consumable items are expired. The system, for example, may compare the expiration dates of the consumable items with the current date and determine that the expiration dates have passed. Responsive to determining that the consumable item(s) have expired, method 700 may continue to block 725. In block 725, the system may send instruction(s) specifying an alert status for expired consumable items to one or more devices of the user. Responsive to determining that the consumable item(s) have not expired, method 700 may end;” Para. [0134]).
(the limitations or only required one of the two conditions in the claim to be satisfied thus, the first condition is fully considered)
or 
(not considered)
if the request time of the safety check is after the prescribed time of the medication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cousin (US 5,646,912) in view of De La Huerga (US 7,978,564)

Referring to claim 16.  Cousin discloses a method of a safety check (perform medication compliance check; Abstract line 18-26; Figure 1), wherein,
a drug dispenser system (Figure 3) is configured to display (107; Figure 5) via the drug dispenser machine (10; Figure 1) a current time.
Cousin does not specifically disclose the drug dispenser system configured to display an amount of time necessary to wait before the new dose of the medication can safely be dispensed.
De La Huerga discloses an interactive medication container wherein a drug dispenser system (Figure 2) is configured to display (132; Figure 2) via the drug dispenser machine (10; Figure 2) an amount of time necessary to wait before the new dose of the medication can safely be dispensed (“The LCD display 132 visually displays desired information to the patient, such as the date and time the next dose of medication is to be taken and the number of pills to be taken”; Col. 58 lines 5-9) if the minimum period of time between the new dose and the immediately-prior dose has not elapsed (the time to take the next dose can be displayed on the display 132) 
(the limitations or only required one of the two conditions in the claim to be satisfied thus, the first condition is fully considered)
or
(not considered)
if the request time of the safety check is within the adversely-indicated window of another medication previously taken by the user.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Cousin to include a drug dispenser system configured to display via the drug dispenser machine an amount of time necessary to wait before the new dose of the medication is to be dispensed as taught by De La Huerga because displaying the time for the next dose to be administered would allow the user to gage when the next dose would be approximately dispensed and thus provide a mental reminder to the user to be ready for the next dose thus improving medication consumption compliance.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cousin (US 5,646,912) in view of Ferguson (US 2014/0303989).

Referring to claim 17.  Cousin discloses a method of a safety check (perform medication compliance check; Abstract line 18-26; Figure 1) however, 
Cousin does not specifically disclose the safety check performed by the drug dispenser machine comprises checking whether the user’s medication reaction history indicates the medication is safe. 

Ferguson discloses a method for an automated medication management system (Figure 2a) wherein a safety check performed by the drug dispenser machine (4000; Figure 4) comprises checking whether the user’s medication reaction history indicates the medication is safe for the user (“Dispensing Provider for a particular patient can be further used to store medication and other medical records for that patient, and can provide those records to the MMS as required, or use the information to perform its functions, such as by checking patient allergies against a prescribed medication, or comparing all prescribed medications for the patient to check for interactions, and alerting the patient to any issues discovered so as to prevent adverse reactions” Para. [0075];).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Cousin to include a drug dispenser system configured to display via the drug dispenser machine an amount of time necessary to wait before the new dose of the medication is to be dispensed as taught by Ferguson because the safety check of the drug dispenser machine automatically verifying the adverse medication interaction against a prescribed medication would provide improved management of dispensing medicaments and provide an addition layer of compliance to determine adverse medication interactions for the prescribed medication prior to dispensing the medication to the user.

Referring to claim 18.  Ferguson discloses a method for the safety check (Figure 2a) wherein;
a drug dispenser machine (4000; Figure 4) is configured to set an indicator (comparing all prescribed medications for the patient to check for interactions, and alerting the patient to any issues discovered so as to prevent adverse reactions) to a warning mode on the drug dispenser machine and display at least a portion of the user’s medication reaction history that indicates the medication is unsafe for the user (“Dispensing Provider for a particular patient can be further used to store medication and other medical records for that patient, and can provide those records to the MMS as required, or use the information to perform its functions, such as by checking patient allergies against a prescribed medication, or comparing all prescribed medications for the patient to check for interactions, and alerting the patient to any issues discovered so as to prevent adverse reactions” Para. [0075];).

Claims 22, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cousin (US 5,646,912) in view of De la Huerga (US 2009/0294521).

Referring to claims 22 and 4.  Cousin discloses a method for a safety check (perform medication compliance check; Abstract line 18-26; Figure 1) by a drug dispenser system (Figure 3) comprising:
a drug dispenser machine (10; Figure 1) consisting of, at least:
a controller (35; Figure 3) having a processor (CPU) and a memory (45), the controller (35; Figure 3) configured to conduct a safety check (“The latter check ensures that the patient does not take a combination of medications which may cause harm if taken too closely together” Col. 6 lines 29-36), wherein; at least one of 
checking whether a minimum period of time between doses has elapsed (“The latter check ensures that the patient does not take a combination of medications which may cause harm if taken too closely together” Col. 6 lines 29-36; as in Claim 4), 
(applicant limitations recite “at least one of” the following conditions, when the claim recites “at least one of” a plurality of conditions cited, the examination is only required to satisfy one of the plurality of cited conditions to meet the limitations of the claim. The applicant may amended to claim to recite “and” wherein multiple conditions are required to be met).
(not considered)
checking whether a request time of a safety check is outside an adversely-indicated window of another medication, and 
checking whether a user’s medication reaction history indicates the medication is safe for the user,
a user interface (interface 11; Figure 1) configured to interact with a user,
a drive system (switch means 80) configured to couple to the controller (35; Figure 3), and
a display (including member 22; Figure 1 and 107; Figure 5) configured to display information sent from the controller (see Figure 5);

Cousin does not disclose a medication cartridge releasably loaded onto the drug dispenser machine.

De la Huerga discloses a digital dispenser system (190; Figure 25) wherein a medication cartridge (400; Figure 18) releasably loaded onto the drug dispenser machine (500), the medication cartridge (400; Figure 18) including:
at least one pill chamber (415; Figure 18),
at least one protective plate (424 cover) covering at least a majority of the at least one pill chamber (415; Figure 18), and
a label plug (450) configured to couple to the at least one pill chamber (coupled to chamber 415); and
wherein the drive system (572) of the drug dispenser machine (500) is configured to move the label plug (rotate cartridge 400 thus rotate label plug 450) and, in turn, move the at least one pill chamber (415; Figure 18) upon receipt of a command to dispense (command to dispense form dispenser 500) a medication sent from the drug dispenser machine (500) controller (120; Figure 25) when a safety check is passed (Program codes 86 can be transferred so computer 270 is equipped with software to provide alert scheduling or to check for contra-indicated medications; Para. [0308]). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Cousin to include a medication cartridge releasably loaded onto the drug dispenser machine wherein the drive system of the drug dispenser machine is configured to move the label plug as taught by De la Huerga because the cartridge can be made replaceable comprising a label plug to provide information mounted on the cartridge thus providing for easy replacement of the cartridges and information of the type of medication in the cartridge.

Referring to claim 3.  De la Huerga discloses a digital dispenser system (190; Figure 25) wherein a medication cartridge (400; Figure 18) releasably loaded onto the drug dispenser machine (500), the medication cartridge (400; Figure 18) including:
wherein a safety check (Program codes 86 can be transferred so computer 270 is equipped with software to provide alert scheduling or to check for contra-indicated medications; Para. [0308]) is performed by a drug dispenser system (Figure 25) comprising at least; a read/write device (active RFID 460; Para. [0446]) configured to couple to the controller (120; Figure 25) of a drug dispenser machine (500); 
the label plug (450; Figure 24) of the medication cartridge (400) further comprises a communication device (460); and the read/write device (active RFID 460; Para. [0446]) of the drug dispenser machine (400) and the communication device of the label plug (active RFID 460; Para. [0446]) are configured to communicate with each other.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. See modified rejections above.
It is suggested the applicant add additional structure pertaining to the label plug for favorable consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651